Citation Nr: 0011979	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  96-10 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
residuals of a left facial injury.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to June 
1953.  His awards and decorations include the Combat 
Infantryman Badge (CIB).

This case was previously before the Board of Veterans' 
Appeals (Board) in October 1997, at which time it was 
remanded for further development.  Following that 
development, by a rating decision in October 1999, the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, granted entitlement to service connection 
for hearing loss disability and assigned an 80 percent 
disability evaluation.  The RO also granted entitlement to 
service connection for tinnitus and assigned a 10 percent 
disability evaluation.  Both ratings became effective in 
March 1995.  As to the issues of service connection for 
hearing loss disability and tinnitus, those actions 
represented a full grant of benefits.  Accordingly, they are 
no longer before the Board and will not be considered below.  
To date, the veteran has not expressed disagreement with the 
assigned ratings, to include their effective date.

In its post-remand decision, the RO found new and material 
evidence had been received to reopen a claim of entitlement 
to service connection for the residuals of a shell fragment 
wound of the left side of the face, and denied the reopened 
claim on the merits.  The RO also confirmed and continued its 
finding that new and material evidence had not been received 
to reopen a claim of entitlement to service connection for a 
back disability.  Thereafter, the case was returned to the 
Board for further appellate action.



FINDINGS OF FACT

1.  A Notice of Disagreement (NOD) was not timely received 
with respect to the RO's decision in July 1967, which denied 
entitlement to service connection for the residuals of a left 
facial injury and service connection for a back disability. 

2.  Evidence received since the RO's decision in July 1967 is 
not cumulative or duplicative of that on file at the time of 
the decision and is so significant, by itself or in 
connection with evidence previously assembled, that it must 
be considered in order to fairly decide the merits of the 
claim of entitlement to service connection for the residuals 
of a left facial injury.

3.  It is at least as likely as not that the veteran's 
depressed left facial scar, residual of fracture of the left 
temporozygomatic bones, is the result of an injury sustained 
in combat in service.

4.  Evidence received since the RO's decision in July 1967 is 
cumulative or duplicative of that on file at the time of the 
decision and is not so significant, by itself or in 
connection with evidence previously assembled, that it must 
be considered in order to fairly decide the merits of the 
claim of entitlement to service connection for a back 
disability.


CONCLUSIONS OF LAW

1.  The RO's July 1967 decision which denied entitlement to 
service connection for the residuals of a left facial injury, 
is final.  38 U.S.C. § 4005 (1964) (now 38 U.S.C.A. § 7105(c) 
(West 1991)); 38 C.F.R. §§ 19.118, 19.153 (1967) (now 
38 C.F.R. §§ 20.302(a), 20.1103 (1999)).


2.  The evidence received since the RO's July 1967 decision 
is new and material for the purpose of reopening the 
veteran's claim of entitlement to service connection for the 
residuals of a left facial injury.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (a) (1999).

3.  A depressed left facial scar, chronic residual of 
fracture of the left temporozygomatic bones, was incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303(a) (1999).

4.  The RO's July 1967 decision which denied entitlement to 
service connection for a back disability, is final.  
38 U.S.C. § 4005 (1964) (now 38 U.S.C.A. § 7105(c) (West 
1991)); 38 C.F.R. §§ 19.118, 19.153 (1967) (now 38 C.F.R. 
§§ 20.302(a), 20.1103 (1999)). 

5.  The evidence received since the RO's July 1967 decision 
is not new and material for the purpose of reopening the 
veteran's claim of entitlement to service connection for a 
back disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with service in the Armed Forces, or, if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For certain 
disabilities, such as arthritis, service connection may be 
presumed when that disability is shown to at least a degree 
of 10 percent within one year of the veteran's discharge from 
service.  38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  


Even if the disease at issue is diagnosed after the veteran's 
discharge from service, service connection may still be 
granted, when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
evidence demonstrates that an injury or disease existed prior 
thereto.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 C.F.R. § 3.304(b) 
(1999).  

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving such issue, shall be given to the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102.  

The veteran's original claim of entitlement to service 
connection for the residuals of a left facial injury 
(fracture of the left zygoma, with a depressed temple, 
incurred in February 1952) was first received by the RO in 
June 1953.  That claim was denied by an RO letter in November 
1953, because the veteran had failed to furnish evidence 
requested by the RO.  This RO action was not a determination 
on the merits of the claim.  Although the veteran did not 
appeal that decision, there is no evidence that he was ever 
notified of his appellate rights.

By a rating action, dated in July 1967, the RO, by a merits 
adjudication, denied entitlement to service connection for 
the residuals of a left facial injury and a back disability.  
Later that month, the veteran was notified of that decision, 
as well as his appellate rights; however, he did not submit a 
timely NOD with which to initiate the appellate process.  
Accordingly, that decision became final and is the most 
recent final denial determination on any basis.  38 U.S.C. 
§ 4005; 38 C.F.R. §§ 19.118, 19.153.


Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §  7105(c); 38 C.F.R. §§ 20.302(a), 20.1103.  The 
exception to this rule is 38 U.S.C.A. § 5108 which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

When a veteran seeks to reopen a final decision based on new 
and material evidence, the Board must perform a three step 
analysis.  First, it must determine whether the veteran has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a).  Second, if new and material evidence has been 
presented, immediately upon reopening the claim, the 
Secretary must determine whether, based upon all the evidence 
of record in support of the claim, presuming its credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  See, Elkins v. West, 12 Vet. App. 209 
(1999).

"New and material evidence" is evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 

I.  The Facial Wound 

Evidence of record at the time of the July 1967 RO 
determination consisted of the veteran's separation record 
(DD 214) and service medical records.  The separation record 
indicated the award of the Combat Infantry Badge, and 
indicated that the veteran had sustained no wounds as a 
result of action with enemy forces.  The available service 
medical records were dental records, and reports of 
examinations for entrance and separation from service.  The 
veteran's service medical records were negative for any 
evidence of a left facial injury in service.  The head and 
face were noted to be normal, with no abnormality noted, on 
examination for entrance to service in February 1951.  On the 
report of his June 1953 separation examination, it was noted 
that he had a depressed fracture of the left "temperozymonia 
[sic]" which had existed prior to service.  

In his June 1967 application for VA compensation benefits, 
the veteran's reported treatment while in service did not 
refer to residuals of a left facial injury.  The veteran also 
did not report treatment by civilian physicians before, 
during or since service for the disability at issue, when 
otherwise identifying treating physicians.  

Evidence added to the record since the July 1967 rating 
action and relevant to the veteran's claimed residuals of a 
left facial injury includes two altered copies of his DD 214, 
received in June and October 1995, respectively; a 
handwritten copy of his service separation examination; a 
statement by the veteran's private physician, Road J. Toma, 
M.D.; and the report of a September 1998 VA examination. 

In September 1995, Dr. Toma stated that the veteran's facial 
injury sustained in service was evident in a medical report 
dated in 1951 from the Armed Forces and that the veteran 
still had a depression in this left cheek as a landmark of 
the old injury.  The referenced 1951 medical report is not of 
record.  Following the VA examination in September 1998, the 
examiner concluded that it was as likely as not that the 
depressed scar on the left side of the veteran's face was 
related to a reported shrapnel injury in service.  Such 
statements are new in the sense that they had not previously 
been presented to agency decision makers.  Presuming their 
credibility, they are so significant that they must be 
considered in order to fairly decide the merits of the claim.  
The physicians statements address one of the criteria 
necessary for establishment of a direct service connection 
claim, namely nexus to service.  Accordingly, they are new 
and material for the purpose of reopening the claim.  Not 
only are they new and material, however, they are sufficient 
to render the claim plausible, i.e., well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  

In reviewing the evidence de novo, the Board notes that at 
the time of the veteran's service entrance examination, there 
was no reported evidence of any abnormality involving his 
facial area,  Indeed, his face was reportedly normal, and no 
facial scar was identified.  Thus, his facial area is 
presumed to have been in sound condition on entrance into 
service.  In order to show otherwise, there must be clear and 
unmistakable evidence which demonstrates that the injury or 
disease existed before acceptance and enrollment into 
service.  38 U.S.C.A. §§ 1111, 1132, 1137.  The burden of 
showing that a disorder existed prior to service by clear and 
unmistakable evidence "is a formidable one."  See Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).

In this case, the only evidence to suggest that the veteran's 
depressed left facial scar existed prior to service is found 
in the report of the veteran's service separation 
examination.  However, there is no evidence or rationale to 
support that conclusion, and as such, it is insufficient to 
rebut the presumption that the left side of his face was in 
sound condition at the time he entered service.  Miller v. 
West, 11 Vet. App. 345, 348 (1998) (A "bare conclusion, even 
one written by a medical professional, without a factual 
predicate in the record does not constitute clear and 
unmistakable evidence sufficient to rebut the statutory 
presumption of soundness.")  Therefore, the question remains 
as to whether the scar on the left side of the veteran's face 
is a result of any incident in service.

The veteran contends that his left facial scar is the result 
of a shell fragment wound sustained in combat (See transcript 
of hearing held before the undersigned in June 1997).  
Although his service medical records are negative in that 
regard, it should be noted that special considerations attend 
the cases of combat veterans:  Even though there is no 
official record of such an injury, satisfactory lay or other 
evidence that an injury was incurred in combat is sufficient 
to establish the fact of that injury.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d). 

The veteran's receipt of the CIB establishes that he 
participated in combat during the period in question, and the 
claimed wound is clearly consistent with the circumstances, 
conditions, and hardships experienced by a combat 
infantryman.  Moreover, the month he was discharged from 
service, he filed a claim with VA for the residuals of that 
wound.  That fact, combined with his testimony at the June 
1997 hearing on appeal is sufficient to establish that the 
injury actually occurred.  Nevertheless, he must still meet 
his evidentiary burden with respect to whether he has current 
disability and whether such disability is a result of that 
incident.  Kessel v. West, 13 Vet. App. 9, (1999) (en banc).  
While § 1154(b) relaxed the evidentiary requirement to 
establish the fact that an injury had been sustained in 
service, it did not relax the requirement for competent 
medical evidence of a nexus between the current disability 
and service.  

In this case, both Dr. Toma and the 1998 VA examiner state 
that the veteran continues to have a scar on the left side of 
his face and that it is likely as not that such scar is the 
result of a shrapnel injury in service.  Indeed, there is no 
credible evidence to the contrary.  In this regard, the Board 
notes that Dr. Toma's statement is less probative as it 
appears to be based on either altered documents or history 
reported by the veteran.  At the very least, the evidence 
both for and against the veteran's claim is in equipoise.  
Accordingly, all reasonable doubt is resolved in favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To that extent the 
appeal is allowed.

II.  The Low Back

As noted above, in July 1967, the RO denied entitlement to 
service connection for a back disability, namely arthritis of 
the spine.  The veteran was notified of that decision, as 
well as his appellate rights; however, he did not submit an 
NOD with which to initiate the appellate process.  
Accordingly, that decision became final.  38 U.S.C. § 4005; 
38 C.F.R. §§ 19.118, 19.153

Evidence on file in July 1967 consisted of the veteran's 
separation record (DD 214), his service medical records, and 
a statement from a private physician, indicating that since 
June 1955, the veteran had been treated for low back 
disability, including a Marie Strumpell form of arthritis.  
His back disability had reportedly been treated initially 
after heavy lifting.  There was no competent evidence, 
however, that his back disability was in any way related to 
service or to the first year after the veteran's discharge 
from service.  

In March 1995, the veteran requested that this claim of 
entitlement to service connection for low back disability be 
reopened.  He presented a new theory of the case, contending 
that his low back disability was the result of an injury 
sustained in service, in which he was blown off a generator 
by the concussion of an artillery explosion.  

Evidence added to the record since the July 1967 decision 
includes two altered copies of the veteran's DD 214; a 
handwritten copy of his service separation examination; Dr. 
Toma's clinical records, dated from August 1996 to March 
1998; the report of the September 1998 VA examination; and 
the transcript of the hearing held before the undersigned in 
June 1997.  While new in the sense that it had not previously 
been presented to agency decision makers, such evidence is 
essentially cumulative in nature, as it provides no credible 
evidence to cure the evidentiary deficits present in July 
1967.

The additional copies of the veteran's DD 214 and the 
handwritten copy of his service separation examination are 
different from the copies of those records which were on file 
in 1967.  Unlike the previously filed DD 214, the newly 
submitted copies show that the veteran was awarded the Purple 
Heart Medal and that he sustained a back injury in action 
against the enemy.  Similarly, the handwritten copy of the 
veteran's service separation examination shows an unspecified 
abnormality of the lower spine which was not present on the 
earlier typewritten version.  Although there is no evidence 
that those changes were made by the proper authorities, such 
as a board for the correction of military records, the Board 
does not need to resolve the noted discrepancies in order to 
resolve the current claim.  Even assuming without conceding, 
that the veteran did injure his back in service, the record 
remains negative for any evidence of a nexus between that 
injury and his current back disability.  Indeed, the 
additional medical records from Dr. Toma and from VA, show no 
more than continuing treatment for ankylosing spondylitis, 
i.e., Marie Strumpell disease, the same disease which was 
first clinically reported since 1955, two years after 
separation from service.  Moreover, the September 1998 VA 
examiner noted the ankylosing spondylitis is not of traumatic 
origin.  

The only support for a nexus between the veteran's current 
back disability and service comes from the veteran.  (See the 
transcript of his January 1997 hearing before the 
undersigned.)  While he is qualified to report symptoms that 
are capable of lay observation, he is not qualified to render 
opinions which require medical expertise, such as determining 
a diagnosis or etiology of a particular disorder.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Accordingly, 
the Board is of the opinion that the additional evidence 
either by itself or in connection with evidence previously 
assembled is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  Therefore, 
the claim of entitlement to service connection for a back 
disability is not reopened.


ORDER

Entitlement to service connection for a depressed scar of the 
left facial area, residual of fracture of the left 
temporozygomatic bones, is granted.

The appeal to reopen the claim of entitlement to service 
connection for a low back disability is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


 

